UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 23, 2012 EXTERRAN HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-33666 74-3204509 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 16666 Northchase Drive, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (281) 836-7000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 23, 2012, Exterran Holdings, Inc. (“our” or“us”) issued a press release announcingour financial results for the quarter and year ended December 31, 2011. A copy of the press release is furnished as Exhibit 99.1 hereto, and the information relating tous contained in Exhibit 99.1 is incorporated herein by reference. Information contained in Exhibit 99.1 relating to the financial results ofour subsidiary, Exterran Partners, L.P., is not incorporated herein by reference. The information furnished pursuant to this Item 2.02, including Exhibit 99.1, shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and will not be incorporated by reference into any filing under the Exchange Act or the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. 99.1 Press release dated February 23, 2012, announcing Exterran Holdings, Inc.’s results of operations for the quarter and year ended December 31, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EXTERRAN HOLDINGS, INC. February 23, 2012 By: /s/ WILLIAM M. AUSTIN William M. Austin Executive Vice President and Chief Financial Officer 3 ExhibitIndex Exhibit No. Description Press release dated February 23, 2012, announcing Exterran Holdings, Inc.’s results of operations for the quarter and year ended December 31, 2011. 4
